Title: To James Madison from Caesar A. Rodney, 10 May 1811
From: Rodney, Caesar A.
To: Madison, James


My Dear Sir,
Wilmington May 10th. 1811.
The enclosed you will perceive embraces delicate subjects. In the present posture of our affairs, it may be a question of some importance to decide whether, if indictments should be found, they should be prosecuted. The motives of those concerned in pressing them, are no doubt pure & laudable, but they may be too zealous. Any answer I can give, will be gratuitous & informal, as there exists no right to ask my opinion on the subject. I shall therefore decline a reply until I know whether your judgment coincides with mine.
A cloud, I would fain hope, momentary again overcasts our prospects of reconciliation with France. The late intelligence ought not to be implicitly credited. Very far from it. The news must be taken with many grains of allowance. The sources from which it flows are not of the purest kind. Your sea-faring men are prone to the marvellous, & often circulate unfounded reports. The merchants are interested in spreading such tales to sell a few pipes of brandy at an exorbitant price. The very arrival of a number of vessels with full & valuable cargoes in some measure contradicts the story. I saw, when lately in Philadelphia, an old client Mr. A. ⟨Reisch?⟩ who owns the two last vessels which arrived, & which I beleive he is about to send back to France, tho’ he would not positively say so. I interrogated him closely on the subject of the various rumours afloat. The substance of his reply was that the prospect was rather unfavorable. Tho’ he is attached to the administration, he is still a merchant, & owns more tonnage than even Girard.
After all, this state of doubt & suspence is unpleasant & painful. The Essix will dispel all uncertainty. I really wish Mr. Barlow had sailed the moment he was appointed, but the importance of his immediate departure did not strike me so forcibly at that time.
There seems to be a decided opposition to us, forming, if it be not organised already, in Philada. But it will not affect the general sum of the state, which I now beleive will be more unanimous than on a former occasion. I also indulge hopes that the correct & upright course of the administration will remove the films from the eyes of those who are literally blind, or who see at least every thing inverted.
Amidst all our troubles how rapidly are we progressing as a nation. From the number of vessels passing daily in reveiw before me, on their way up the Delaware to Philada. a person would almost conclude our commerce was as free as the air.
I shall leave this for Washington as soon as I hear of the arrival of the Essix, or sooner if necessary. Yours Truly & Affectionatey.
C. A. Rodney
